98 N.Y.2d 748 (2002)
781 N.E.2d 905
751 N.Y.S.2d 840
DENNIS LAMP, Appellant,
v.
COUNTY OF CORTLAND et al., Respondents.
Court of Appeals of the State of New York.
Decided October 17, 2002.
*749 Petrone & Petrone, P.C., Utica (James P. Godemann of counsel), for appellant.
Hickey, Sheehan & Gates, P.C., Binghamton (Gregory A. Gates of counsel), for respondents.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and defendants' motion for summary judgment denied. Under the circumstances of this case, plaintiff raised triable issues of fact on the common-law negligence cause of action as to whether defendants owed a duty of care and whether defendants breached that duty.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, reversed, etc.